DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 11, 14-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (U.S. 2016/0091757) in view of Chae et al. (U.S. 2016/0147112).

Regarding claim 1, Miki discloses a display apparatus (100B, Fig. 7; page 3, para [0048]), comprising:
	a first base substrate (11, Figs. 7 and 12; page 3, para [0048]);
	a gate pattern (GL, Fig. 12; page 4, para [0067]) disposed on the first base substrate (11, Fig. 12), the gate pattern comprising a gate electrode (such as gate electrode of the TFT 12, Fig. 12; page 3, para [0040]; page 4, para [0067]);
	a first insulation layer (IL1, Fig. 12; page 4, para [0067]) disposed on the gate pattern (GL, Fig. 12);
	a data pattern (SL, Fig. 12; page 4, para [0067]) disposed on the first insulation layer (IL1, Fig. 12), the data pattern (SL, Fig. 12) comprising a drain electrode (such as drain electrode of the TFT 12 connected to pixel electrode 14 via contact hole CH1, Fig. 12; page 3, para [0040]; page 4, para [0067]);
	a first light blocking layer (CF_R, Fig. 12; page 4, para [0067]) disposed on the first insulation layer (IL1, Fig. 12);
	a second insulation layer (IL3, Fig. 12; page 4, para [0067]) disposed on the data pattern (SL, Fig. 12) and the first insulation layer (IL1, Fig. 12);
	a pixel electrode (14, Fig. 12; page 4, para [0067]) disposed on the second insulation layer (IL3, Fig. 12), and electrically connected to the drain electrode (pixel electrode 14 connected to drain electrode of the TFT 12 via CH1, Fig. 12; page 4, para [0067]);
	a color conversion layer (QD, Fig. 12; page 4, para [0067]) overlapping the pixel electrode (14, Fig. 12), the color conversion layer (QD, Fig. 12) comprising a quantum dot or phosphor (page 3, para [0041]); 
	a thin film transistor (12, Fig. 12; page 4, para [0067]) disposed on the first base substrate (11, Fig. 12);
	a second base substrate (21, Figs. 7 and 12; page 3, para [0040]) opposite to the first base substrate (11, Figs. 7 and 12); and
	wherein the first light blocking layer (CF_R, Fig. 12) overlaps the thin film transistor (12, Fig. 12), and the first light blocking layer (CF_R, Fig. 12) is disposed on the first base substrate (11, Fig. 12).  Examiner notes that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that a thin film transistor (TFT) of a display apparatus comprises a drain electrode and a source electrode.

Miki does not expressly disclose that the first insulation layer (IL1, Fig. 12) and the second insulation layer (IL3, Fig. 12) are inorganic insulation layers.  However, the official notice taken in the previous that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that insulation layers used in a display apparatus can be formed of an inorganic material in order to provide good insulating properties is now considered admitted prior art.  Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure all the insulation layers (IL1, IL2, IL3, IL4, Fig. 12) including the first and second insulation layers (IL1 and IL2, Fig. 12) to be inorganic insulation layers formed of an inorganic material that can provide good insulating properties as is well known in the art.

Miki does not expressly disclose a second light blocking layer disposed on the second base substrate (21, Figs. 7 and 12).  However, Chae discloses a display apparatus (Fig. 3; page 1, para [0024-0025]) comprising a first base substrate (100, Fig. 3; page 2, para [0044]) having a TFT (130, Fig. 2-3; page 3, para [0050]) and a light blocking layer (210, Fig. 3; page 3, para [0063]) disposed on a second base substrate (200, Fig. 3; page 3, para [0053]) so as to overlap with the TFT (130, Figs. 2-3) in order to prevent light leakage from the TFT (130, Figs. 2-3; page 3, para [0064]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the light blocking layer (Chae: 210, Fig. 3) of Chae as a second light blocking layer disposed on the second base substrate (Miki: 21, Figs. 7 and 12) of Miki such that the second light blocking layer (Chae: 210, Fig. 3) is overlapping the TFT (Miki: TFT 12, Fig. 12) in order to obtain the benefits of preventing light leakage from the TFT (Miki: TFT 12, Fig. 12; Chae: 130, Figs. 2-3) as taught by Chae (Figs. 2-3; page 3, para [0064]).


Regarding claim 2, Miki as modified by Chae discloses a display apparatus with all the limitations above and further discloses a shielding electrode (Miki: such as 13 being an electrode that can provide shielding to prevent parasitic capacitance from the gate pattern GL or data pattern SL, Fig. 12; page 4, para [0067]) disposed on the first light blocking layer (Miki: CF_R, Fig. 12) and overlapping the gate pattern (Miki: GL, Fig. 12) or the data pattern (Miki: SL, Fig. 12).

Regarding claim 3, Miki as modified by Chae discloses a display apparatus with all the limitations above and further discloses wherein the data pattern (Miki: SL, Fig. 12) further comprises a source electrode (Miki: such as source electrode of the TFT 12 connected to the data pattern SL, Fig. 12; page 3, para [0040]; page 4, para [0067]) and a data line (Miki: data line of data pattern SL, Fig. 12; page 3, para [0040]; page 4, para [0067]), 
	the shielding electrode (Miki: 13, Fig. 12) overlaps the data line (Miki: data line of data pattern SL, Fig. 12), and
	the first light blocking layer (Miki: CF_R, Fig. 12) is disposed between the data line (Miki: data line of data pattern SL, Fig. 12) and the shielding electrode (Miki: 13, Fig. 12).

Regarding claim 4, Miki as modified by Chae discloses a display apparatus with all the limitations above and further discloses wherein the shielding electrode (Miki: 13, Fig. 12) comprises a first shielding electrode (Miki: 13 to the left of CH2, Fig. 12) and a second shielding electrode (Miki: 13 to the right of CH2, Fig. 12) which is spaced apart from the first shielding electrode (Miki: 13 to the left of CH2 and 13 to the right of CH are spaced apart by CH2, Fig. 12) and extends in parallel with the first shielding electrode (Miki: 13 to the left of CH2, Fig. 12).

Regarding claim 5, Miki as modified by Chae discloses a display apparatus with all the limitations above and further discloses wherein the pixel electrode (Miki: 14, Fig. 12) and the shielding electrode (Miki: 13, Fig. 12) comprise transparent conductive material (Miki: page 4, para [0067]).

Regarding claim 6, Miki as modified by Chae discloses a display apparatus with all the limitations above and further discloses wherein the first light blocking layer (Miki: CF_R, Fig. 12) is disposed between the first inorganic insulation layer (Miki: IL1, Fig. 12) and the second inorganic insulation layer (Miki: IL3, Fig. 12).

Regarding claim 8, Miki as modified by Chae discloses a display apparatus with all the limitations above and further discloses wherein an organic insulation layer is not present between the pixel electrode (Miki: 14, Fig. 12) and the first base substrate (Miki: 11, Fig. 12).

Regarding claim 11, Miki as modified by Chae discloses a display apparatus with all the limitations of claim 1 above and further discloses a shielding electrode (Miki: such as 13 being an electrode that can provide shielding to prevent parasitic capacitance from the gate pattern GL or data pattern SL, Fig. 12; page 4, para [0067]) disposed on the first light blocking layer (Miki: such as CF_R, Fig. 12) and overlapping the gate pattern (Miki: GL, Fig. 12) or the data pattern (Miki: SL, Fig. 12);
	wherein the second light blocking layer (Chae: 210, Fig. 3) overlaps the shielding electrode (Miki: the second light blocking layer overlaps the shielding electrode 13 since the second light blocking layer is disposed on the second substrate 21 overlapping the TFT 12, Fig. 12).

Regarding claim 14, Miki as modified by Chae discloses a display apparatus with all the limitations above and further discloses wherein the first light blocking layer (Miki: CF_R, Fig. 12) overlaps the thin film transistor (Miki: 12, Fig. 12), and the first light blocking layer (Miki: CF_R, Fig. 12) is disposed between the thin film transistor (Miki: 12, Fig. 12) and the second inorganic insulation layer (Miki: IL3, Fig. 12).

Regarding claim 15, Miki as modified by Chae discloses a display apparatus with all the limitations above and further discloses wherein the first light blocking layer (Miki: CF_R, Fig. 12) is a red color filter (Miki: CF_R, Fig. 12; page 4, para [0067]).

Regarding claim 17, Miki as modified by Chae discloses a display apparatus with all the limitations of claim 2 above and further discloses wherein the light blocking layer (Miki: such as CF_R, Fig. 12) is disposed between the shielding electrode (Miki: 13, Fig. 12) and the first base substrate (Miki: 11, Fig. 12).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (U.S. 2016/0091757) and Chae et al. (U.S. 2016/0147112) as applied to claim 6 above and further in view of Matsumori et al. (U.S. 2010/0165278).

Regarding claim 7, Miki as modified by Chae discloses a display apparatus with all the limitations above and further discloses wherein the first inorganic insulation layer (Miki: IL1, Fig. 12) and the second inorganic insulation layer (Miki: IL3, Fig. 12) are disposed between the pixel electrode (Miki: 14, Fig. 12) and the first base substrate (Miki: 11, Fig. 12) but does not expressly disclose that the pixel electrode (Miki: 14, Fig. 12) is located within 2 um from the first base substrate (Miki: 11, Fig. 12).  However, Matsumori discloses a display apparatus (Fig. 11; page 14, para [0195]) comprising a pixel electrode (PX, Fig. 11; page 14, para [0196]) that is located within 2 um, such as 0.5 um (Fig. 11; page 12, para [0165]), from the first base substrate (601, Fig. 11; page 14, para [0197]) in order to minimize an overall thickness of insulating layers (602 and 604, Fig. 11; page 12, para [0165]) and increasing the efficiency of the manufacturing process.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the pixel electrode (Miki: 14, Fig. 12) of Miki as modified by Chae to be located within 2 um, such as 0.5 um (Matsumori: vertical distance between PX and 601, Fig. 11; page 12, para [0165]) in order to obtain the benefits of minimizing an overall thickness of insulating layers (Miki: IL1 and IL2, Fig. 12; Matsumori: 602 and 604, Fig. 11; page 12, para [0165]) and increasing the efficiency of the manufacturing process as evidenced by Matsumori.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (U.S. 2016/0091757) and Chae et al. (U.S. 2016/0147112) as applied to claim 1 above and further in view of Park et al. (U.S. 2016/0124280).

Regarding claim 12, Miki as modified by Chae discloses a display apparatus with all the limitations of claim 1 above but does not expressly disclose a main column spacer disposed on the second inorganic insulation layer (Miki: IL3, Fig. 12) and overlapping the gate pattern (Miki: GL, Fig. 12).  However, Park discloses a display apparatus (Fig. 5; page 4, para [0063]) comprising a main column spacer (250, Fig. 5; page 5, para [0084]) disposed on an insulation layer (140, Fig. 5; page 4, para [0066]) and overlapping a gate pattern (121, Fig. 5; page 4, para [0067]) in order maintain a cell gap between a TFT first substrate (110, Fig. 5; page 4, para [0066]) and a second substrate (210, Fig. 5; page 5, para [0084, 0088]). 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the main column spacer (Park: 250, Fig. 5) of Park in the display apparatus (Miki: 100B, Fig. 7) of Miki as modified by Chae such that the main column spacer (Park: 250, Fig. 5) is disposed on the second inorganic insulation layer (Miki: IL3, Fig. 12; Park: 140, Fig. 5) and overlapping the gate pattern (Miki: SL, Fig. 12; Park: 121, Fig. 5) in order to obtain the benefits of maintaining a cell gap between the first substrate (Miki: 11, Fig. 12; Park: 110, Fig. 5) and the second substrate (Miki: 21, Fig. 12; Park: 210, Fig. 5) as taught by Park (page 5, para [0088]). 

Regarding claim 13, Miki as modified by Chae and Park discloses a display apparatus with all the limitations of claim 12 above and further discloses wherein the gate pattern (Miki: GL, Fig. 12), the first inorganic insulation layer (Miki: IL1, Fig. 12), the first light blocking layer (Miki: CF_R, Fig. 12), and the second inorganic insulation layer (Miki: IL3, Fig. 12) are disposed between the main column spacer (Park: 250, Fig. 5) and the first base substrate (Miki: 11, Fig. 12; Park: 110, Fig. 5) since the main column spacer (Park: 250, Fig. 5) overlaps the gate pattern (Miki: GL, Fig. 12; Park: 121, Fig. 5).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (U.S. 2016/0091757) and Chae et al. (U.S. 2016/0147112) as applied to claim 1 above and further in view of Taguchi et al. (U.S. 2016/0139505).

Regarding claim 16, Miki as modified by Chae discloses a display apparatus with all the limitations above but does not expressly disclose wherein the first light blocking layer (Miki: CF, Fig. 12) has a thickness of about 1 to 2 um.  However, Taguchi discloses a display apparatus (page 1, para [0003]) comprising a light blocking pattern such as a color filter having a thickness of 2.0 um or less (page 52, para [0486]) in order to provide a color filter light blocking pattern that is thin but also sufficiently able to block light.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the light blocking layer (Miki: CF, Fig. 12) of Miki as modified by Chae to have a thickness of 2.0 um (Taguchi: page 52, para [0486]) in order to obtain the benefits of providing a color filter light blocking pattern that is thin but also sufficiently able to block light as evidenced by Taguchi (page 52, para [0486]).

Allowable Subject Matter
Claim 18 is allowed.
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the display apparatus of claim 9 (having all the combination of features including a transparent pattern disposed on the second base substrate, wherein the color conversion layer is disposed on the second light blocking layer, and comprises a first color conversion pattern and a second color conversion pattern, the first color conversion pattern comprises a red quantum dot or red phosphor, and the second color conversion pattern comprises a green quantum dot or green phosphor) and the display apparatus of claim 10 (having all the combination of features including a polarizer disposed between the color conversion layer and the second inorganic insulation layer and between the transparent pattern and the second inorganic insulation layer) and the display apparatus of claim 18 (having all the combination of features including wherein the light blocking layer contacts an upper surface of the drain electrode).  The prior art as presently searched does not disclose the display apparatus of claim 18 (having all the combination of features including the light blocking layer contacts an upper surface of the drain electrode).

Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.

Regarding claim 1, Applicant argues that Miki fails to disclose the claimed second light blocking layer disposed on the second base substrate.  However, Examiner notes that the previously cited reference of Miki in view of the newly cited reference of Chae et al. (U.S. 2016/0147112) discloses all the recited limitations as presented in the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871